2:21-cv-02851-BHH   Date Filed 09/03/21   Entry Number 1-2   Page 1 of 10
2:21-cv-02851-BHH   Date Filed 09/03/21   Entry Number 1-2   Page 2 of 10
2:21-cv-02851-BHH   Date Filed 09/03/21   Entry Number 1-2   Page 3 of 10
2:21-cv-02851-BHH   Date Filed 09/03/21   Entry Number 1-2   Page 4 of 10
2:21-cv-02851-BHH   Date Filed 09/03/21   Entry Number 1-2   Page 5 of 10
2:21-cv-02851-BHH   Date Filed 09/03/21   Entry Number 1-2   Page 6 of 10
2:21-cv-02851-BHH   Date Filed 09/03/21   Entry Number 1-2   Page 7 of 10
2:21-cv-02851-BHH   Date Filed 09/03/21   Entry Number 1-2   Page 8 of 10
2:21-cv-02851-BHH   Date Filed 09/03/21   Entry Number 1-2   Page 9 of 10
2:21-cv-02851-BHH   Date Filed 09/03/21   Entry Number 1-2   Page 10 of 10
